Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered February 3, 1988, convicting defendant, after a jury trial, of grand larceny in the fourth degree and sentencing him as a second felony offender to an indeterminate prison term of from 2 to 4 years, is unanimously affirmed.
Defendant was found guilty of snatching a chain from the complainant when she stopped while descending subway stairs at 34th Street and Sixth Avenue in Manhattan around 6:30 p.m. on July 16, 1987. He was arrested shortly afterward when he was found hiding under a car in a nearby garage.
Defendant’s sole contention on appeal, that the prosecutor’s summation deprived him of a fair trial by diminishing and shifting the burden of proof, injecting facts into the record, and disparaging and misrepresenting the defense, is without merit. Defendant did not object to any of the comments which he contends shifted the burden of proof or disparaged the defense or introduced new evidence. These issues were, therefore, not preserved for review as a matter of law. Moreover, the summation was fair and an appropriate response to the summation of the defense. Concur—Ross, J. P., Asch, Milonas, Kassal and Smith, JJ.